*745The following is taken, verbatim, from the opinion.
OPINION OF COURT.
WASHBUBN, PJ.
While the deeds containing the restrictions which are the subject of this lawsuit do not contain any reference to any general scheme of restrictions, nor -to other lots, nor bind Mr. Hills to insert such restrictions in the deeds conveying other lots in the allotment, we find that Mr. Hills did adopt a general scheme of restrictions.
Mr. Graves claims that he did not know of said scheme of restrictions and did not know that his deed contained any restrictions, but he was bound to know what his deed contained, and it is evident, from the evidence, including statements of counsel, that at the time he started the construction of his building he knew of the restrictions in his deed and of transactions of Mr. Hills in reference to the Depslaf lots.
Defendant Graves further claims that several of the purchasers of lots in said allotment have violated said restrictions by devoting their properties to commercial purposes, and that the character of said allotment is substantially changed, and therefore that said restrictions are no longer applicable nor enforceable.
As to this claim, we find that there has been no such change as to warrant such conclusion, and that the violations of said restrictions were not such as to substantially defeat the object of the scheme or indicate an intention to abandon it, but were technical and trivial and without consent or knowledge of Mr. Hills, and that, therefore, said claim of Mr. Graves constitutes no defense to this action.
The record discloses that Mr. Hills is still the owner of a part of the dominant land, for the benefit of which the covenant was made, and, under such ciretimstanees, the covenant being made by him, he can enforce the same without proof that he would be damaged by the violation of the covenant; but, if proof of damage was requisite, the record furnishes such proof in this case.
On the cross petition of Mr. Graves, asking for a reformation of the deed to his lot by striking out a part of said restrictions, we find in favor of Mr. Hills, and a decree may be drawn enjoining the defendants from using said building or premises, or permitting the same to be used, for commercial purposes.
(Funk, J., and Pardee, J., concur.)